Baldwin, J.
The Revised Statutes of the United States, § 4747, provide that “ no sum of monej' due, or to become due, to any pensioner shall be liable to attachment, levy, or seizure by or under any legal or equitable process whatever, whether the same remains with the Pension Office, or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto, but shall inure wholly to the benefit of such pensioner.” This statute protects pension money from attachment so long as it remains due to the pensioner, but not after it has been actually paid over, and has come into his possession. Spelman v. Aldrich, 126 Mass., 113; Friend v. Garcelon, 77 Me., 25 ; Rozelle v. Rhodes, 116 Pa. St. 129, 9 Atlantic Reporter, 160.
General Statutes, § 1164, exempts from attachment or execution “ any pension moneys received from the United States, while in the hands of the pensioner.” The validity of the plaintiff’s attachment must therefore depend on whether that part of Covel’s pension money which he deposited with the defendant can be considered as still in his hands.
The deposit, as soon as made, transferred the title to the *366particular bills or specie, which were deposited, from the pensioner to the savings bank. But he also became substantially a part owner of all the assets of the bank. It was an agency for receiving and loaning money on account of its depositors. Savings Bank v. New London, 20 Conn., 111; Bunnell v. Collinsville Savings Society, 38 id., 203; Osborn v. Byrne, 43 id., 155.
A pension is a bounty for past services rendered to the public. It is mainly designed to assist the pensioner in providing for his daily wants. Statutes protecting his interest in it, until so used, are of a remedial nature and entitled to a liberal construction. Montague v. Richardson, 24 Conn., 338, 348; Patten v. Smith, 4 id., 450, 454; Yates County National Bank v. Carpenter, 119 N. Y., 550, 23 Northeastern Rep., 1108.
It would be unreasonable to require a pensioner to keep so large a sum as $600 in his personal custody until he had occasion to expend or opportunity to invest it. It would be still in his hands, within the meaning of the law, though left with another for sale-keeping, and would still retain its original character as pension money. See United States v. Hall, 98 U. S., 343, 358. The natural depositary, in case of a sum so large as $600, would be some kind of a trust or banking institution. The fund in controversy was placed in a savings bank, where, so far as appears, the pensioner had no previous account. -It was a single deposit, entered upon a pass-book, where it constituted the sole credit in his favor, and no dividend from the profits of the bank had or could have been declared upon it, prior to the attachment. He simply exchanged his ownership of $600 for an ownership of such part of the property of the defendant, as corresponded to the proportion between that sum and the total of its net assets ; with the right to take out the amount deposited, in whole or part, on demand, after reasonable notice, provided he withdrew in all no more than his proper share, as a' part owner of the funds of the institution. Osborn v. Byrne, 43 Conn., 159. ‘Presumably the defendant had assets ample to satisfy its depositors in full, and therefore-the pensioner *367could, at his discretion, have drawn out the sum deposited, at any time. While in the bank, it was in the hands of an institution conducted for the sole benefit of its depositors, and of which they were the equitable owners ; and although the bills or coin that the pensioner originally left there could no longer be identified, and it might be that they and all the cash funds then belonging to the bank had been loaned out, or otherwise invested, it is our opinion that his pension money can fairly be said to have been still in his hands, within the meaning of our statute of exemptions.
The Court of Common Pleas is advised to render judgment for the defendant on the demurrer to the second paragraph of the answer.
In this opinion the other judges concurred.